John S. Taylor applied for and obtained an alternative writ of mandamus against H. Clay Crawford, as Secretary of State, to require the latter to accept from Taylor the filing fee provided by Section 328, Revised General Statutes, to be paid by one who desires his name to be placed upon the party ballot to be used at the primary election of June, 1928, as a Democratic candidate for nomination by his party for Governor of the State of Florida.
The Secretary of State answered that Taylor was duly elected at the general election of 1924, which was held November 4th in that year, to the office of State Senator for Senatorial District No. 11 of the State of Florida and that the legislature at the general session of 1925 increased the emoluments of the office of Governor of the State of Florida by increasing the salary of that office from six thousand dollars per annum to nine thousand dollars per annum, and that in consequence of those facts Taylor is ineligible to election to the office of Governor at the general election to be held on November 6th in the present year of 1928, because the Constitution by Section 5 of Article III prohibits the election or appointment of any Senator or Member of the House of Representatives during the time for which he was elected to any civil office under the Constitution of this State that has been created or the *Page 448 
emoluments whereof shall have been increased during such time.
The office of Governor of the State of Florida is a civil office under the Constitution of Florida. Section 1, Article IV, Constitution.
The emoluments of the office of Governor were increased by the legislature of 1925. Chapter 11335, Laws of Florida.
John S. Taylor was elected State Senator, November 4, 1924, to hold office for four years. Article VII, Section 2, Constitution, as amended in 1896
We cannot pass over the question obviously suggested by the alternative writ and the answer: whether the Secretary of State has any discretion in the matter of accepting filing fees tendered under the provisions of the primary election laws of this State, particularly Section 328, Revised General Statutes, by persons who desire to become candidates before the primary election and may in the exercise of such discretion decline such fees when tendered by a person whom he deems ineligible to election to the particular office for which the applicant declares himself to be a candidate.
In other words, may the Secretary of State lawfully refuse to accept from a candidate for nomination to a civil office the statutory "filing fee" required by Section 328, Revised General Statutes, upon the ground that the Secretary is of the opinion that such candidate in the event of his nomination cannot lawfully be elected to the office he seeks at the general election to be held in November following the primary election?
If the Secretary is vested by law with any such discretion mandamus will not lie to compel him to exercise it in any certain way. If he has no such discretion mandamus will lie to compel the mere ministerial duty of accepting the fee tendered, and the question of eligibility of the candidate *Page 449 
would rest until tested by quo warranto proceedings instituted by the candidate of some other political party for the same office who might be voted for in the general election.
In the case of State ex rel. A. C. L. R. R. Co. v. The Board of Equalizers, reported in the 84 Florida 592, 94 So.2d Rep. 681, this Court said that the right to declare an Act unconstitutional is purely a judicial power and cannot be exercised by the officers of the executive department under the guise of the observance of their oath of office to support the Constitution.
While the situation presented in the instant case is not identical with that presented in the above case yet by a parity of reasoning the principle may be applicable, because if the petitioner is constitutionally ineligible to election to the office he seeks the statute which requires the Secretary of State to receive the filing fee from the petitioner and thereby qualify him to become a candidate for nomination by a political party to an office to which he is ineligible to be elected may be regarded as invalid in so far as it tentatively recognizes the eligibility of such ineligible candidate to election at the general election.
There are difficulties, however, in the way of that theory because the Act does not expressly or impliedly declare a constitutionally ineligible candidate for office to be eligible to election to the office he seeks at the general election. It merely permits any person who is qualified to hold office and who has paid his poll taxes legally due and the assessment levied against him by the State or County Executive Committee for the office he seeks and who has not violated the laws of the State relating to elections or the registration of voters, to be a candidate for nomination by his party to the office. The political party in whose primary such a person becomes a candidate for the party nomination may not by its choice in such primary *Page 450 
election select him as its nominee, so the question could not be presented. In such case it would not arise. Therefore, the exercise of the so-called discretion or judgment by the Secretary of State is premature and wholly anticipatory, to say nothing of the fact that to exercise such discretion he must go outside the record and adjudicate a legal right of the petitioner under the Constitution and laws of his State.
Now, if the Secretary of State is vested with any such power, judgment or discretion under the law, his duty is not ministerial purely and mandamus will not lie to control his discretion in a certain way contrary to his judgment. If it would lie to control his action in a certain way the mandamus itself would be a denial that he possessed any such discretion or power. See Towles v. State, 3 Fla. 202; Gamble v. State,61 Fla. 233, 54 So.2d Rep. 370; State ex rel. Lilienthal v. Deane, 23 Fla. 121, 1 So.2d Rep. 698; State ex rel. Moody v. Barnes, 25 Fla. 298, 5 So.2d Rep. 722; State ex rel. Kennerly v. Amos, 78 Fla. 552, 83 So.2d Rep. 393.
If, on the contrary, the Secretary of State is vested under the law with no such discretion then it is obviously his purely ministerial duty to accept the fee tendered by the petitioner and leave the merits of the case to be judicially determined in an appropriate proceeding, if the occasion should ever be presented, after the general election.
To determine in this proceeding the eligibility of the petitioner to election to the office of Governor of this State at the next general election to be held in November of the present year would be a fruitless, unnecessary and vain thing to do because it would in no wise be binding upon the nominee of some other political party in the same general election for the same office who would, in the event of the petitioner's nomination and participation in the next general election and receipt by him of the greater *Page 451 
number of votes cast in such election for such office, have the legal right in an appropriate case to test the petitioner's eligibility to election and his right under the Constitution to occupy the office of Governor of the State.
The determination of such question in this proceeding, therefore, would be effective only to determine the petitioner's present right to be a candidate for the Democratic nomination to the office he seeks at the hands of the people and to that end pay the statutory "filing fee" to the Secretary of State. Further than that whatever this Court may say upon the question sought to be presented would amount to nothing more than legal advice to the petitioner's campaign committee. It would not be binding upon the Court, it could not be classed as stare decisis, nor in any sense res adjudicata. It would bedictum pure and simple, a mere legal opinion of the members of this Court to the petitioner and his campaign managers and party in the event of his selection in the primary as the party's nominee.
We are of the opinion that it is the ministerial duty only of the Secretary of State under the answer to the alternative writ to accept the filing fee tendered by the petitioner and execute a receipt therefor.
A peremptory writ is ordered.
BUFORD, J., concurs.